Citation Nr: 0027206	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary 
artery disease with hypertension for the period from November 
18, 1997, to April 27, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from August 1957 to July 1983.

This appeal arises from an August 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 30 percent disability 
evaluation for coronary artery disease with hypertension.

In a June 1999 rating decision, the veteran's disability 
evaluation for coronary artery disease with hypertension was 
increased to 100 percent, effective from April 27, 1999.  The 
veteran, who the record shows requested an increased 
evaluation be assigned for his heart condition in a statement 
received on November 18, 1997, has testified at a July 2000 
hearing on appeal that the 100 percent disability evaluation 
for coronary artery disease with hypertension should be 
effective the date of his original claim in 1993.  He further 
testified that he began receiving Social Security disability 
benefits as a result of his heart disability in 1999.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims stated that, when 
two issues are "inextricably intertwined," a decision on one 
issue would have a significant impact on a claim for the 
second issue.  The Board of Veterans' Appeals (Board) 
believes that, in light of the Harris decision, the question 
of the veteran's possible entitlement to an effective date in 
1993 for the grant of a 100 percent disability evaluation for 
coronary artery disease with hypertension should be resolved 
prior to final appellate consideration of the issue of his 
entitlement to a rating in excess of 30 percent for coronary 
artery disease with hypertension for the period from November 
18, 1997, to April 27, 1999.

The Board finds that, prior to evaluating this claim, the 
case should be REMANDED for the following action:

1.  The originating agency should 
request, from the Social Security 
Administration, legible copies of those 
portions of the evidentiary record, 
including medical records and vocational 
reports, upon which the grant of 
disability benefits was based.  If the 
veteran's records are unavailable, the 
Social Security Administration should be 
requested to so advise the VA by letter.  
All documents received should be 
associated with the veteran's claims 
file.

2.  Following completion of the above, 
the agency of original jurisdiction 
should adjudicate the veteran's claim for 
entitlement to an effective date in 1993 
for the grant of a 100 percent disability 
evaluation for coronary artery disease 
with hypertension prior to readjudication 
of the issue of his entitlement to a 
rating in excess of 30 percent for 
coronary artery disease with hypertension 
for the period from November 18, 1997, to 
April 27, 1999.  If the veteran's claim 
for an earlier effective date is not 
granted, he should be advised of the need 
to submit a notice of disagreement in 
order to initiate an appeal with respect 
to this issue.

3.  If all of the benefits sought by the 
veteran are not granted to his 
satisfaction, with respect to the issue 
or issues for which a notice of 
disagreement has been received, a 
supplemental statement of the case which 
includes, if appropriate, the law and 
regulations pertaining to a claim for 
earlier effective date for the grant of 
an increased rating and sets out in 
detail the reasons for the decision, 
should be issued to the veteran and his 
representative.

They should be given the appropriate period of time in which 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran until he 
receives further notice.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


